Per Curiam.

The fact of the pauper’s voluntarily remaining here being agreed, negatives his / being a prisoner of war, and makes the case come within the opinion given to the Senate.
Defendants defaulted1

 Hebron v. Colchester, 5 Day, 169 ; see per Story J. in 3 Peters, 164 ; Doe v. Acklam, 2 Barn. & Cress. 779 ; Shanks v. Dupont, 3 Peters, 242 ; 2 Kent’s Com. (2d ed.) 59, 60 ; Manchester v. Boston, 16 Mass. R. 230 ; Auchmuty v Mulcaster, 5 Barn & Cressw 775 ; Bright v. Rochester, 7 Wheat. 535